223 Md. 686 (1960)
165 A.2d 463
FRAZIER
v.
WARDEN OF MARYLAND PENITENTIARY
[App. No. 32, September Term, 1960.]
Court of Appeals of Maryland.
Decided November 17, 1960.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
PER CURIAM:
The applicant herein was jointly indicted with James Harvey Johnson in a series of armed hold-ups. He was convicted of receiving stolen goods (Indictment 413) and sentenced to three years in the Penitentiary. He pleaded guilty to armed robbery (Indictment 421) and received a sentence of twelve years' confinement in the same institution; the sentences to run concurrently. He assigns eight reasons as to why he says that he thinks he is unlawfully imprisoned. Seven of them are practically identical, if not identical, in terms as those used by his cohort, James Harvey Johnson, in No. 33 App., 223 Md. 687. Contentions 1, 2, 3, 4, 6, 7 and 8 in this petition are without merit for the same reasons assigned in the trial court's opinion in said No. 33 App.
*687 His contention number 5 states that he was sentenced under a count that did not appear in Indictment No. 421. Just what he means by this allegation is not clear; for, if he were sentenced under a count that "did not appear" in the indictment, he, obviously, could not have been sentenced upon the indictment. But be that as it may, the short and simple answer to this contention is that Frazier, voluntarily and intelligently, pleaded guilty to robbery with a deadly weapon under Indictment No. 421 and received a sentence well below the maximum permitted by the controlling statute. Code (1957), Article 27, section 488.
Application denied.